

EXHIBIT 10.72
Compensation Committee Resolutions
Stock Options


RESOLVED, that the Compensation Committee hereby approves the following
amendments to the Corporation’s stock option plans substantially in the form
presented below, together with any other amendments to such plans that any of
the President, the Chief Financial Officer, the Treasurer, any Vice President,
and the Secretary of the Corporation may in his/her sole judgment deem
necessary, proper or advisable to conform such stock option plans to the
amendments set forth below.


NAVISTAR INTERNATIONAL CORPORATION
2004 PERFORMANCE INCENTIVE PLAN


WHEREAS, Navistar International Corporation (the "Corporation") maintains the
Navistar International Corporation 2004 Performance Incentive Plan, as it may be
amended from time to time (the "2004 Plan"); and


WHEREAS, the 2004 Plan, in relevant part, generally reserves to the Committee on
Compensation and Governance of the Corporations' Board of Directors (n/k/a the
Compensation Committee) (the "Committee") the right to modify the 2004 Plan at
any time, provided that no amendment to the 2004 Plan shall, without the consent
of the affected participant, terminate or adversely affect any right or
obligation under any stock option or other award previously granted thereunder;


NOW, THEREFORE, BE IT RESOLVED, that the Committee hereby amends the 2004 Plan,
effective as of the date of these resolutions, as follows:


1. A new sentence is added at the end of Section XVII to read in its entirety as
follows:


"Without limiting the generality of the preceding sentence, in no event shall
the Plan or any Award Agreement be amended to eliminate or otherwise adversely
affect the election rights provided to a Participant pursuant to Section XX of
the Plan without the written consent of the affected Participant."


2. A new sentence is added at the end of Section XX to read in its entirety as
follows:


"Notwithstanding any provision of the Plan to the contrary, in the event of a
Change in Control, each Participant may elect, in a form and manner determined
by the Corporation, that any Stock Option held by the Participant at the time of
the Change in Control whose exercise in accordance with the terms of the Plan is
prohibited at the time of the Change in Control by reason of the application of
Federal or state securities laws shall be canceled effective as of the Change in
Control in exchange for a cash payment from the Corporation equal to (i) (a) the
excess (if any) of the value per share of Common Stock provided to stockholders
of the Corporation generally in connection with the Change in Control (or, if
none, the Fair Market Value of a share of Common Stock on the date of the Change
in Control or, if not a trading day, on the last trading day preceding the date
of the Change in Control) over the Exercise Price under the Stock Option
multiplied by (b) the number of shares of Common Stock subject to the Stock
Option, less (ii) the statutory minimum withholding tax that may be due by
reason of such payment, provided that this election will apply in respect of an
Incentive Stock Option outstanding at the time of the addition of this sentence
to the Plan only if the holder of the Incentive Stock Option consents, during a
period of less than 30 days following the addition of this sentence to the Plan,
to its application to the Incentive Stock Option."
 
E-1


 
 

--------------------------------------------------------------------------------

 
NAVISTAR 1998 NON-EMPLOYEE DIRECTOR
STOCK OPTION PLAN


RESOLVED, that the Compensation Committee hereby recommends that the Board
approve the following preamble and resolutions:


WHEREAS, Navistar International Corporation (the "Corporation") maintains the
Navistar 1998 Non-Employee Director Stock Option Plan, as it may be amended from
time to time (the "1998 Directors Plan"); and


WHEREAS, the 1998 Plan, in relevant part, generally reserves to the
Corporation's Board of Directors (the "Board") the right to modify the 1998
Directors Plan at any time subject to limitations not applicable here;


NOW, THEREFORE, BE IT RESOLVED, that the Board hereby amends the 1998 Directors
Plan, effective as of the date of these resolutions, as follows:


1. A new sentence is added at the end of Section 14 to read in its entirety as
follows:


"Without limiting the generality of the preceding sentence, in no event shall
the Plan or any option be amended to eliminate or otherwise adversely affect the
election rights provided to a holder of an option pursuant to Section 16 of the
Plan without the written consent of the affected holder."


2. A new Section 16 is added to read in its entirety as follows:


"16. Special Rule Upon Certain Changes in Control


Notwithstanding any provision of the Plan to the contrary, in the event of a
change in control (within the meaning of Section 7), each holder of an option
may elect, in a form and manner determined by the Corporation, that any option
held by the holder at the time of the change in control whose exercise in
accordance with the terms of the Plan is prohibited at the time of the change in
control by reason of the application of Federal or state securities laws shall
be canceled effective as of the change in control in exchange for a cash payment
from the Corporation equal to (i) the excess (if any) of the value per share of
Common Stock provided to stockholders of the Corporation generally in connection
with the change in control (or, if none, the fair market value of a share of
Common Stock on the date of the change in control (determined as the average of
the high and low prices of the Common Stock on such day as listed on that
national exchange or over-the-counter security market on which such Common Stock
is trading at the time ) or, if not a trading day, on the last trading day
preceding the date of the change in control) over the purchase price under the
option multiplied by (ii) the number of shares of Common Stock subject to the
option."
 
E-2


 
 

--------------------------------------------------------------------------------

 
NAVISTAR 1988 NON-EMPLOYEE DIRECTOR
STOCK OPTION PLAN


RESOLVED, that the Compensation Committee hereby recommends that the Board
approve the following preamble and resolutions:


WHEREAS, Navistar International Corporation (the "Corporation") maintains the
Navistar 1988 Non-Employee Director Stock Option Plan, as it may be amended from
time to time (the "1988 Directors Plan"); and


WHEREAS, the 1988 Plan, in relevant part, generally reserves to the
Corporation's Board of Directors (the "Board") the right to modify the 1988
Directors Plan at any time subject to limitations not applicable here;


NOW, THEREFORE, BE IT RESOLVED, that the Board hereby amends the 1988 Directors
Plan, effective as of the date of these resolutions, as follows:


1. A new sentence is added at the end of Section 14 to read in its entirety as
follows:


"Without limiting the generality of the preceding sentence, in no event shall
the Plan or any option be amended to eliminate or otherwise adversely affect the
election rights provided to a holder of an option pursuant to Section 16 of the
Plan without the written consent of the affected holder."


2. A new Section 15 is added to read in its entirety as follows:


"15. Special Rule Upon Certain Changes in Control


Notwithstanding any provision of the Plan to the contrary, in the event of a
change in control (within the meaning of Section 7), each holder of an option
may elect, in a form and manner determined by the Corporation, that any option
held by the holder at the time of the change in control whose exercise in
accordance with the terms of the Plan is prohibited at the time of the change in
control by reason of the application of Federal or state securities laws shall
be canceled effective as of the change in control in exchange for a cash payment
from the Corporation equal to (i) the excess (if any) of the value per share of
Common Stock provided to stockholders of the Corporation generally in connection
with the change in control (or, if none, the fair market value of a share of
Common Stock on the date of the change in control (determined as the average of
the high and low prices of the Common Stock on such day as listed on that
national exchange or over-the-counter security market on which such Common Stock
is trading at the time) or, if not a trading day, on the last trading day
preceding the date of the change in control) over the purchase price under the
option multiplied by (ii) the number of shares of Common Stock subject to the
option."
 
E-3


 
 

--------------------------------------------------------------------------------

 
NAVISTAR 1994 PERFORMANCE INCENTIVE PLAN


WHEREAS, Navistar International Corporation (the "Corporation") maintains the
Navistar 1994 Performance Incentive Plan, as it may be amended from time to time
(the "1994 Plan"); and


WHEREAS, the 1994 Plan, in relevant part, generally reserves to the Committee on
Compensation and Governance of the Corporations' Board of Directors (n/k/a the
Compensation Committee) (the "Committee") the right to modify the 1994 Plan at
any time subject to limitations not applicable here;


NOW, THEREFORE, BE IT RESOLVED, that the Committee hereby amends the 1994 Plan,
effective as of the date of these resolutions, as follows:


1. A new sentence is added at the end of Section XIII to read in its entirety as
follows:


"Notwithstanding the first sentence of this Section XIII, in no event shall the
Plan or any Award be amended to eliminate or otherwise adversely affect the
election rights provided to a Participant pursuant to Section XVI of the Plan
without the written consent of the affected Participant."


2. A new sentence is added at the end of Section XVI to read in its entirety as
follows:


"Notwithstanding any provision of the Plan to the contrary, in the event of a
Change in Control, each Participant may elect, in a form and manner determined
by the Corporation, that any Stock Option held by the Participant at the time of
the Change in Control whose exercise in accordance with the terms of the Plan is
prohibited at the time of the Change in Control by reason of the application of
Federal or state securities laws shall be canceled effective as of the Change in
Control in exchange for a cash payment from the Corporation equal to (i) (a) the
excess (if any) of the value per share of Common Stock provided to stockholders
of the Corporation generally in connection with the Change in Control (or, if
none, the Fair Market Value of a share of Common Stock on the date of the Change
in Control or, if not a trading day, on the last trading day preceding the date
of the Change in Control) over the exercise price under the Stock Option
multiplied by (b) the number of shares of Common Stock subject to the Stock
Option, less (ii) the statutory minimum withholding tax that may be due by
reason of such payment, provided that this election will apply in respect of an
Incentive Stock Option outstanding at the time of the addition of this sentence
to the Plan only if the holder of the Incentive Stock Option consents, during a
period of less than 30 days following the addition of this sentence to the Plan,
to its application to the Incentive Stock Option."
 
E-4


 
 

--------------------------------------------------------------------------------

 
NAVISTAR INTERNATIONAL CORPORATION
1998 INTERIM STOCK PLAN


WHEREAS, Navistar International Corporation (the "Corporation") maintains the
Navistar International Corporation 1998 Interim Stock Plan, as it may be amended
from time to time (the "1998 Interim Plan"); and


WHEREAS, the 1998 Interim Plan, in relevant part, generally reserves to the
Committee on Compensation and Governance of the Corporations' Board of Directors
(n/k/a the Compensation Committee) (the "Committee") the right to modify the
1998 Interim Plan at any time subject to limitations not applicable here;


NOW, THEREFORE, BE IT RESOLVED, that the Committee hereby amends the 1998
Interim Plan, effective as of the date of these resolutions, as follows:


1. A new sentence is added at the end of Section VII to read in its entirety as
follows:


"Notwithstanding the first sentence of this Section VII, in no event shall the
Plan or any option be amended to eliminate or otherwise adversely affect the
election rights provided to a Participant pursuant to Section XI of the Plan
without the written consent of the affected Participant."


2. A new Section XI is added to read in its entirety as follows:


"SECTION XI
SPECIAL RULE UPON CERTAIN CHANGES IN CONTROL


Notwithstanding any provision of the Plan to the contrary, in the event of a
Change in Control, each Participant may elect, in a form and manner determined
by the Corporation, that any option held by the Participant at the time of the
Change in Control whose exercise in accordance with the terms of the Plan is
prohibited at the time of the Change in Control by reason of the application of
Federal or state securities laws shall be canceled effective as of the Change in
Control in exchange for a cash payment from the Corporation equal to (i) (a) the
excess (if any) of the value per share of Common Stock provided to stockholders
of the Corporation generally in connection with the Change in Control (or, if
none, the Fair Market Value of a share of Common Stock on the date of the Change
in Control or, if not a trading day, on the last trading day preceding the date
of the Change in Control) over the exercise price under the option multiplied by
(b) the number of shares of Common Stock subject to the option, less (ii) the
statutory minimum withholding tax that may be due by reason of such payment."


NAVISTAR 1998 SUPPLEMENTAL STOCK PLAN


WHEREAS, Navistar International Corporation (the "Corporation") maintains the
Navistar 1998 Supplemental Stock Plan, as it may be amended from time to time
(the "1998 Supplemental Plan"); and


WHEREAS, the 1998 Supplemental Plan, in relevant part, generally reserves to the
Committee on Compensation and Governance of the Corporations' Board of Directors
(n/k/a the Compensation Committee) (the "Committee") the right to modify the
1998 Supplemental Plan at any time subject to limitations not applicable here;


NOW, THEREFORE, BE IT RESOLVED, that the Committee hereby amends the 1998
Supplemental Plan, effective as of the date of these resolutions, as follows:


1. A new sentence is added at the end of Section VII to read in its entirety as
follows:


"Notwithstanding the first sentence of this Section VII, in no event shall the
Plan or any option be amended to eliminate or otherwise adversely affect the
election rights provided to a Participant pursuant to Section XI of the Plan
without the written consent of the affected Participant."


2. A new Section XI is added to read in its entirety as follows:
 
E-5


 
 

--------------------------------------------------------------------------------

 
"SECTION XI
SPECIAL RULE UPON CERTAIN CHANGES IN CONTROL


Notwithstanding any provision of the Plan to the contrary, in the event of a
Change in Control, each Participant may elect, in a form and manner determined
by the Corporation, that any option held by the Participant at the time of the
Change in Control whose exercise in accordance with the terms of the Plan is
prohibited at the time of the Change in Control by reason of the application of
Federal or state securities laws shall be canceled effective as of the Change in
Control in exchange for a cash payment from the Corporation equal to (i) (a) the
excess (if any) of the value per share of Common Stock provided to stockholders
of the Corporation generally in connection with the Change in Control (or, if
none, the Fair Market Value of a share of Common Stock on the date of the Change
in Control or, if not a trading day, on the last trading day preceding the date
of the Change in Control) over the exercise price under the option multiplied by
(b) the number of shares of Common Stock subject to the option, less (ii) the
statutory minimum withholding tax that may be due by reason of such payment."
 
E-6